                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Bobbie Lynn Perez                                                Docket No. 5:16-CR-268-1FL

                               Petition for Action on Supervised Release

COMES NOW Kyle Kusmierczyk, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Bobbie Lynn Perez, who, upon an earlier plea of
guilty to Distribution of a Quantity of Heroin, was sentenced by the Honorable Louise W. Flanagan, U.S.
District Judge, on April 4, 2017, to the custody of the Bureau of Prisons for a term of 24 months. It was
further ordered that upon release from imprisonment the defendant be placed on supervised release for a
period of 60 months.

    On April 26, 2018, supervision conditions were modified to add the defendant undergo placement in a
residential reentry center not to exceed 120 days. Bobbie Lynn Perez was released from custody on June
19, 2018, at which time the term of supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

Prior to the defendant’s release in June 2018, she had not secured a release plan. Therefore, the court
modified her supervision to add a condition for placement into the residential reentry center for 120 days.
The 120 days is up on October 16, 2018. Perez has secured a residence in Wilmington, but is unable to
move into it until October 26, 2018. Due to this, we are respectfully requesting a 10 day extension to allow
Perez to remain at the residential reentry center until October 26, 2018. The defendant signed a Waiver of
Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The condition requiring the defendant to undergo placement in a residential reentry center for a
      period not to exceed 120 days as a public law placement and shall abide by the conditions of that
      program during said placement be extended for an additional 10 days, that is from October 16, 2018,
      to October 26, 2018.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


/s/ Robert L. Thornton                                /s/ Kyle Kusmierczyk
Robert L. Thornton                                    Kyle Kusmierczyk
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      200 Williamsburg Pkwy, Unit 2
                                                      Jacksonville, NC 28546-6762
                                                      Phone: 910-612-8974
                                                      Executed On: October 15, 2018
Bobbie Lynn Perez
Docket No. 5:16-CR-268-1FL
Petition For Action
Page 2
                                     ORDER OF THE COURT

Considered and ordered this _________
                                15th     day of ____________________,
                                                  October             2018, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge
